DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 03/09/2020. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim (s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 8, which recites “a computer program product” and applicant is claiming a computer program product, but does not explicitly state that the computer program product is on a "non-transitory" computer readable medium. The currently recited language is not permissible under 101 as it may include both transitory and non-transitory computer readable medium (see, e.g., In re Nuijten, Fed. Cir. Sept. 20, 2007) (slip. Op. at 18) ("A 
A computer readable medium typically covers forms of non-transitory tangible media and transitory mediums which are in form of propagating signals per se in view of the ordinary and customary meaning of computer readable media (See MPEP 2111.05).
The submitted specification describe that the computer readable medium gives examples of what the computer readable storage medium “can be” and then states that it is “not to be construed as being transitory signals per se”. , see [0105] of PGPUB of submitted specification. However, this is not in the claims. Examiner suggests to add "non-transitory" to the preamble of the current claim 8 to overcome the 101 rejection. 
Dependent claim(s) 9-14 is/are also rejected because they do not specifically point out that they are on non-transitory computer readable medium and thus they are rejected for the same reasons as stated for the claim from which they depend from.   
Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance:
List of references closest to the current invention:
US 2016/0354621   (“Moore”)
US 2013/0233648 (“Smit”)
US 2012/0152654 (“Marcus”)
US 2011/0103558 (“Hooten”)
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/S.T.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664